      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 1 of 47




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA



MIKHAIL FRIDMAN, PETR AVEN, and
GERMAN KHAN,

                   Plaintiffs,

v.                                            Civil Action No. 1:17-2041-RJL

BEAN LLC a/k/a FUSION GPS, and GLENN
SIMPSON,

                   Defendants.



        MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT OF
     PLAINTIFFS’ SECOND MOTION TO COMPEL DEFENDANTS TO PRODUCE
           DOCUMENTS IMPROPERLY WITHHELD AS PRIVILEGED
          Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 2 of 47




                                                   TABLE OF CONTENTS

TABLE OF AUTHORITIES ......................................................................................................... iii

INTRODUCTION ........................................................................................................................... 1

RELEVANT BACKGROUND ....................................................................................................... 3

          A.         Plaintiffs’ Defamation Claim Arises from Defendants’ Admitted and Self-
                     Described “Political” “Opposition Research”—Not Legal Work or Work for
                     Litigation. ................................................................................................................ 3

          B.         Defendants’ First Privilege Log Provides Only Copied-and-Pasted
                     Hypergeneric, Boilerplate Privilege Descriptions, Omits Necessary
                     Information, and Makes Broad and Unsubstantiated Privilege Claims................... 5

          C.         Defendants’ Second (Revised) Privilege Log Does Not Correct Any
                     Deficiencies: Defendants Repeat the Same Hypergeneric, Boilerplate
                     Privilege Descriptions for Virtually All Documents Withheld. .............................. 7

          D.         The Court Grants Plaintiffs’ Motion to Compel and Orders Defendants to
                     Produce a Proper Privilege Log with “Additional Detailed Information”
                     Supporting Their Privilege Claims—But Defendants Defy the Court’s Order
                     and Produce a Virtually Unchanged Third Privilege Log. ...................................... 9

LEGAL STANDARD ................................................................................................................... 11

ARGUMENT................................................................................................................................. 12

I.        Defendants Disregarded the Court’s Order and Chose Not to Produce a Proper
          Privilege Log—Despite Having Had Three Chances to Do So—And Have Thus Failed
          to Carry Their Burden of Proving Their Privilege Claims. ............................................... 12

II.       Substantial Evidence Confirms That the Documents Defendants Are Withholding as
          Privileged Are Not Attorney-Client Privileged or Work Product. .................................... 17

          A.         Substantial Evidence Makes Clear That the Attorney-Client Privilege Is
                     Inapplicable to the Documents Defendants’ Are Withholding as Privileged. ....... 17

          B.         Substantial Evidence Makes Clear That the Work-Product Doctrine Is
                     Inapplicable to the Documents Defendants’ Are Withholding. ............................ 23

III.      Even If Defendants Satisfied Their Burden of Establishing That a Privilege Applied,
          Defendants Waived That Privilege. ................................................................................... 27

CONCLUSION ............................................................................................................................. 29

APPENDIX A..............................................................................................................................A-1


                                                                        i
          Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 3 of 47




APPENDIX B .............................................................................................................................. B-1

APPENDIX C .............................................................................................................................. C-1

APPENDIX D..............................................................................................................................D-1

APPENDIX E .............................................................................................................................. E-1

CERTIFICATE OF SERVICE ...................................................................................................... 31




                                                                     ii
          Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 4 of 47




                                             TABLE OF AUTHORITIES

                                                                                                                          Page(s)

Cases

Banneker Ventures, LLC v. Graham,
   253 F. Supp. 3d 64 (D.D.C. 2017) ................................................................................... 27, 29

Bean LLC v. John Doe Bank,
   291 F. Supp. 3d 34 (D.D.C. 2018) ......................................................................................... 19

Bowles v. Nat’l Ass’n of Home Builders,
   224 F.R.D. 246 (D.D.C. 2004) ............................................................................................... 29

Chen-Oster v. Goldman, Sachs & Co.,
   293 F.R.D. 547 (S.D.N.Y. 2013) ............................................................................................ 25

Chevron Corp. v. Weinberg Grp.,
   286 F.R.D. 95 (D.D.C. 2012) ................................................................................................. 13

Citizens for Resp. & Ethics in Wash. v. Gen. Servs. Admin.,
     No. 18-cv-2071, 2021 WL 1177797 (D.D.C. Mar. 29, 2021) ................................................ 18

Combs v. Cordish Cos.,
   No. 14-cv-227, 2018 WL 1464033 (W.D. Mo. Mar. 23, 2018) ............................................. 19

EEOC v. Lutheran Social Servs.,
   186 F.3d 959 (D.C. Cir. 1999) ............................................................................................... 24

Elkins v. Dist. of Columbia,
    250 F.R.D. 20 (D.D.C. 2008) ..................................................................................... 24, 27, 29

English v. Wash. Metro. Area Transit Auth.,
    323 F.R.D. 1 (D.D.C. 2017) ................................................................................................... 13

Feld v. Fireman’s Fund Ins. Co.,
    991 F. Supp. 2d 242 (D.D.C. 2013) ................................................................................. 14, 15

FTC v. TRW, Inc.,
   628 F.2d 207 (D.C. Cir. 1980) ................................................................................... 11, 17, 20

Fudali v. Pivotal Corp.,
   No. 03-cv-1460, 2010 WL 4910263 (D.D.C. Dec. 2, 2010) .................................................. 23

Gerlich v. Dep’t of Justice,
    711 F.3d 161 (D.C. Cir. 2012) ............................................................................................... 26



                                                                 iii
          Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 5 of 47




In re Apollo Grp., Inc. Sec. Litig.,
     251 F.R.D. 12 (D.D.C. 2008),
     aff’d, 329 F. App’x 283 (D.C. Cir. 2009) ............................................................................... 16

In re Chevron Corp.,
     No. 10-mc-371, 2013 WL 11241413 (D.D.C. Apr. 22, 2013) ............................... 2, 12, 13, 16

In re Grand Jury Proceedings,
     No. 11-mc-189, 2001 WL 1167497 (S.D.N.Y. Oct. 3, 2001) ................................................ 25

In re Lindsey,
     148 F.3d 1100 (D.C. Cir. 1998) ............................................................................................. 18

In re Sealed Case,
     146 F.3d 881 (D.C. Cir. 1998) ............................................................................................... 24

In re Sealed Case,
     877 F.2d 976 (D.C. Cir. 1989) ............................................................................................... 27

In re Subpoena Duces Tecum Issued to Commodity Futures Trading Comm’n,
     439 F.3d 740 (D.C. Cir. 2006) ............................................................................... 1, 11, 16, 17

In re Veiga,
     746 F. Supp. 2d 27 (D.D.C. 2010) ............................................................................. 11, 12, 13

Jud. Watch, Inc. v. U.S. Dep’t of Homeland Sec.,
    926 F. Supp. 2d 121 (D.D.C. 2013) ....................................................................................... 18

Koch v. Cox,
   489 F.3d 384 (D.C. Cir. 2007) ............................................................................................... 22

Kurtiev v. Shell,
    No. 15-cv-1839, 2020 WL 2838523 (D.D.C. June 1, 2020) .................................................. 26

Linde Thomson Langworthy Kohn & Van Dyke, P.C. v. Resol. Tr. Corp.,
    5 F.3d 1508 (D.C. Cir. 1993) ................................................................................................. 17

Permian Corp. v. United States,
   665 F.2d 1214 (D.C. Cir. 1981) ............................................................................................. 12

Prowess, Inc. v. Raysearch Labs. AB,
   No. 11-cv-1357, 2013 WL 509021 (D. Md. Feb. 11, 2013) .................................................. 25

S.E.C. v. Lavin,
    111 F.3d 921 (D.C. Cir. 1997) ............................................................................................... 27

Singh v. Dist. of Columbia,
    55 F. Supp. 3d 55 (D.D.C. 2014) ........................................................................................... 19

                                                                 iv
           Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 6 of 47




Smith v. Janey,
    664 F. Supp. 2d 1 (D.D.C. 2009),
    aff’d sub nom. Smith v. Rhee,
    No. 09-7100, 2010 WL 1633177 (D.C. Cir. Apr. 6, 2010) .................................................... 19

Tax Analysts v. I.R.S.,
    117 F.3d 607 (D.C. Cir. 1997) ......................................................................................... 17, 21

The Navajo Nation v. Peabody Holding Co.,
    255 F.R.D. 37 (D.D.C. 2009) ................................................................................................. 29

United States v. All Assets Held at Bank Julius Baer & Co.,
    315 F.R.D. 103 (D.D.C. 2016) ............................................................................................... 27

United States v. Deloitte LLP,
    610 F.3d 129 (D.C. Cir. 2010) ............................................................................................... 24

United States v. ISS Marine Servs., Inc.,
    905 F. Supp. 2d 121 (D.D.C. 2012) ....................................................................................... 11

United States v. Kovel,
    296 F.2d 918 (2d Cir. 1961) ................................................................................................... 20

United States v. KPMG LLP,
    316 F. Supp. 2d 30 (D.D.C. 2004) ......................................................................................... 13

United States v. Kupau,
    781 F.2d 740 (9th Cir. 1986) .................................................................................................. 19

United States v. Legal Servs. for N.Y.C.,
    249 F.3d 1077 (D.C. Cir. 2001) ............................................................................................. 11

United States v. Naegele,
    468 F. Supp. 2d 165 (D.D.C. 2007) ....................................................................................... 23

Walker v. Ctr. for Food Safety,
   667 F. Supp. 2d 133 (D.D.C. 2009) ....................................................................... 2, 12, 13, 16

Willingham v. Ashcroft,
    228 F.R.D. 1 (D.D.C. 2005) ................................................................................................... 24

Rules

Fed. R. Civ. P. 26..................................................................................................................... 12, 24

Fed. R. Evid. 801 ....................................................................................................................... 3, 19

Fed. R. Evid. 802 ........................................................................................................................... 19


                                                                       v
        Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 7 of 47




                                         INTRODUCTION

        Despite having had three opportunities to produce a proper privilege log, Defendants have

chosen not to do so. And Defendants have chosen not to do so even though the Court granted

Plaintiffs’ previous motion to compel and ordered Defendants “to submit to plaintiffs an updated

privilege log with additional detailed information sufficient to allow determination of defendants’

claims of privilege.”1 Left with no other choice, because Defendants continue to withhold nearly

500 critically important documents based on unsubstantiated privilege claims—despite all

evidence demonstrating that those documents are not privileged—Plaintiffs bring this renewed

motion to compel.

        This Motion arises from Defendants’ withholding of nearly 500 documents as privileged

(while producing under 750) without satisfying their “burden of demonstrating facts sufficient to

establish [any] privilege’s applicability” to those documents. See, e.g., In re Subpoena Duces

Tecum Issued to Commodity Futures Trading Comm’n, 439 F.3d 740, 750 (D.C. Cir. 2006).

Before the Plaintiffs filed their previous motion to compel, Defendants had already produced two

iterations of their privilege log but did not provide information sufficient to enable Plaintiffs (or the

Court) to assess their privilege claims. Rather, on both logs, Defendants simply copied-and-pasted

the same boilerplate “privilege descriptions” that just parroted the legal elements of privilege for

over 450 of the 497 documents withheld. When Defendants refused to produce a compliant

privilege log, Plaintiffs moved to compel.

        On March 30, this Court granted Plaintiffs’ motion and ordered Defendants “to submit to

plaintiffs an updated privilege log with additional detailed information sufficient to allow




1
 Order Granting Pls.’ Mot. to Compel re Defs.’ Privilege Log (Mar. 30, 2021). Emphasis added
unless otherwise noted.

                                                   1
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 8 of 47




determination of defendants’ claims of privilege.”2 But instead of providing the required detailed

information, Defendants produced a third privilege log with the exact same “privilege

descriptions”—the only substantive change Defendants made to their third privilege log was to

add three columns of information: “Email Subject,” “File Name,” and “Date Created (for

Attachments and Loose Documents).” And although Defendants’ counsel has now taken the

position (in a meet-and-confer) that that information satisfies the Court’s Order and enables

Plaintiffs to assess Defendants’ privilege claims, Defendants’ counsel previously submitted a

Declaration (under penalty of perjury) attesting that “[n]one of the e-mail subject lines or file

names would reasonably assist Plaintiffs in assessing Defendants’ privilege invocations” because

they “contain no substantive information.”3

       In short, Defendants have had multiple opportunities (and have already been ordered by

this Court) to produce a proper privilege log and satisfy their “burden of demonstrating facts

sufficient to establish [any] privilege’s applicability” to the documents on that log, but they have

chosen not to do so. And all available evidence demonstrates that the documents Defendants are

withholding are not privileged. Accordingly, the Court should compel Defendants to produce

those documents. See, e.g., Walker v. Ctr. for Food Safety, 667 F. Supp. 2d 133, 138 (D.D.C.

2009) (compelling production of withheld documents when party had multiple opportunities to

produce a sufficient privilege log but failed to do so); In re Chevron Corp., No. 10-mc-371, 2013

WL 11241413, at *3 (D.D.C. Apr. 22, 2013) (same).4




2
  Id.
3
  Decl. of Thomas A. Clare, P.C. (May 21, 2021) (“Clare Decl.”) ¶ 2 & Ex. A (Decl. of Joshua A.
Levy ¶ 11 (July 28, 2020) (“J. Levy Decl.”)).
4
  In the alternative, the Court should order Defendants to produce those documents to the Court
for in camera inspection to confirm that they are not privileged and should then order their
production.

                                                 2
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 9 of 47




                                 RELEVANT BACKGROUND

       A.      Plaintiffs’ Defamation Claim Arises from Defendants’ Admitted and Self-
               Described “Political” “Opposition Research”—Not Legal Work or Work for
               Litigation.

       As the Court knows, Plaintiffs’ defamation claim arises from Defendants’ publication of

false statements accusing Plaintiffs of, among other things, bribery, extortion, and interference in

the 2016 U.S. Presidential Election, in an “intelligence” memorandum titled “Company

Intelligence Report 2016/112” (“CIR 112”), which Defendants commissioned from Christopher

Steele and his firm, Orbis Business Intelligence.5 (CIR 112, along with similar reports prepared

by and for Defendants, have become collectively known as the “Steele Dossier.”)6

       As relevant here, Defendants have repeatedly admitted that the Dossier was the product of

“political work”7—specifically, “political” “opposition research”8—and Defendants have called

those reports “the most famous work of opposition research in American politics.”9

       Defendants were initially hired in September 2015 to perform that “political” “opposition

research” on then-presidential candidate Donald Trump by the Washington Free Beacon,

“a conservative online publication backed by... Paul Singer,” who was “no fan of Trump.”10 After

Trump became the frontrunner for the Republican presidential nomination, Defendants disengaged

with the Free Beacon and, because “[i]t seemed obvious that demand for information on Trump

would soon shift to the Democrats,” Defendants reached out to Marc Elias, a lawyer at Perkins



5
  See, e.g., Am. Compl. ¶¶ 1-10, 13, 31 (Dec. 12, 2017) [Dkt. 17].
6
  See id. ¶ 1.
7
  See Clare Decl. ¶ 3 & Ex. B (Glenn Simpson & Peter Fritsch, Crime in Progress 54, 56-57 (2019)
(excerpts)). Because Defendant Simpson (who is a principal of Defendant Bean) wrote Crime in
Progress, Defendants’ numerous admissions in the book constitute non-hearsay party admissions.
See Fed. R. Evid. 801(d).
8
  Clare Decl. Ex. B (Crime in Progress) at 54, 56-57.
9
  Id. at 269.
10
   Id. at 18, 54.

                                                 3
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 10 of 47




Coie who represented the Democratic National Committee (DNC) and Hillary for America

Campaign Committee (HFACC).11 Defendant Simpson first met with Mr. Elias on April 20, 2016,

and a few weeks later, Perkins Coie engaged Defendants to perform “deep research on Trump.”12

       Critical for purposes of this Motion, Defendants have repeatedly admitted that their work

for Perkins Coie was “political,” not legal. To begin, Defendants were never clients of Perkins

Coie; rather, the DNC and HFACC were Perkins Coie’s clients.13 Moreover, Perkins Coie did

not engage Defendants to perform legal or litigation-focused work; rather, Defendants have

admitted (and publicly boasted) that Perkins Coie engaged Defendants in a “political context” to

perform “political work.”14 In fact, Defendants have admitted that they themselves (not Perkins

Coie) “were the architects of the[ir] research and we [Defendants] made most of the decisions

about what to look for and where to look.”15 In Defendants’ own words, the purpose of their work

in political campaigns is “threefold: to expose an opponent’s vulnerabilities, provide source

material for the media, and feed attack ads.”16 Here, Defendants accomplished that purpose by

performing “deep research on Trump” and commissioning and publishing CIR 112 and the rest of




11
   Id. at 54-56.
12
   Id. at 54-57, 59. Defendants admit that as of April 20, 2016 they had not been engaged to
perform work for Perkins Coie, writing in their tell-all book that their April 20, 2016 “meeting
with Marc Elias [] occurred before [Defendants] were hired” by Perkins Coie. Id. at 284.
13
   Id. at 79.
14
    See, e.g., id. at 56 (discussing the work Defendants would perform for Perkins Coie and
explaining that “[p]olitical work like this can be perilous”); id. at 70 (discussing “the
political context of [Defendants’] engagement” by Perkins Coie); see also id. at 56 (describing the
work that Perkins Coie engaged Defendants to perform, and explaining: “[Elias] had heard of the
research Fusion had done on Mitt Romney and Bain Capital during the 2012 campaign and said
he needed that kind of deep research on Trump.”).
15
   Clare Decl. ¶ 4 & Ex. C (Interview of Glenn Simpson by the House Permanent Select Committee
on Intelligence, at 22 (Nov. 14, 2017)).
16
   Id. at 31.

                                                4
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 11 of 47




the Steele Dossier, which Defendants boast is “perhaps the most famous work of opposition

research in American politics.”17

         B.     Defendants’ First Privilege Log Provides Only Copied-and-Pasted
                Hypergeneric, Boilerplate Privilege Descriptions, Omits Necessary
                Information, and Makes Broad and Unsubstantiated Privilege Claims.

         On October 11, 2019, Plaintiffs served requests for production on Defendants seeking

documents relating to CIR 112 and issues at the heart of this case.18 Defendants responded by

broadly claiming privilege in response to virtually every request19 and withholding nearly 500

documents as privileged, which they listed on their first privilege log.20

         As Plaintiffs’ counsel explained to Defendants’ counsel in multiple letters, Defendants’

first privilege log did not provide sufficient information to enable Plaintiffs to assess Defendants’

privilege claims, much less provide facts sufficient to carry Defendants’ burden of demonstrating

that the documents they are withholding are privileged.21 Defendants, among other things:

     •   Repeated the Same Hypergeneric Privilege Descriptions For Nearly All Documents.
         Defendants repeated the same two boilerplate “privilege descriptions” that just parroted the
         legal elements of privilege for over 450 of the 497 documents withheld:

                “Confidential research [or “communication regarding research”] prepared
                at the direction of Perkins Coie and in anticipation of litigation, and for the
                purpose of providing legal advice” or

                “Confidential communication in anticipation of litigation and for the
                purpose of obtaining legal advice.”22

     •   Claimed Privilege Over Non-Attorney Communications. Defendants claimed privilege
         over more than 425 communications (the overwhelming majority of their withheld
         documents) that were solely between non-attorneys—without any factual explanation for

17
   Id. at 57, 269.
18
   Clare Decl. ¶ 5 & Ex. D (Pls.’ First RFPs (Oct. 11, 2019)).
19
   Clare Decl. ¶ 6 & Ex. E (Defs.’ Resps. & Objs. to Pls.’ First RFPs (Nov. 11, 2019)).
20
   Clare Decl. ¶ 7 & Ex. F (Defs.’ [First] Privilege Log (May 18, 2020)).
21
   Clare Decl. ¶¶ 8-10 & Ex. G (Letter from A. Lewis to J. Levy (May 28, 2021)), Ex. H (Letter
from A. Lewis to J. Levy (June 25, 2021)), Ex. I (Letter from A. Lewis to J. Levy (July 22, 2021)).
22
   See, e.g., Clare Decl. Ex. F (Defs.’ [First] Privilege Log) at PRIV0000014-421, PRIV0000432-
474.

                                                  5
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 12 of 47




         how they are privileged and which are facially unprivileged given the political nature of
         the work they performed.23

     •   Claimed Privilege Over Communications with Third Parties. Defendants claimed
         privilege over communications with third parties—without any factual explanation for how
         they are privileged and which are facially unprivileged given the political nature of the
         work they performed.24

     •   Did Not Differentiate Privileges Claimed. Defendants generically claimed both
         attorney-client privilege and work-product protection without differentiation for 492 of 497
         documents withheld.

     •   Claimed Facially Inapplicable Privileges. Defendants claimed privilege over documents
         based on an engagement with Perkins Coie that did not exist when the documents were
         created.25

     •   Omitted Various Necessary Information. Defendants identified 30 documents as simply
         “loose document,”26 claimed work-product protection without identifying even generally
         what litigation was anticipated, and omitted such basic information as the types of
         documents withheld (except emails), the number of pages of documents withheld, email
         subjects, file names, dates for non-emails, and descriptions of the subject-matters of the
         documents withheld.

         In light of these deficiencies, Plaintiffs’ counsel demanded that Defendants produce a

revised, compliant privilege log with sufficient information to enable Plaintiffs to meaningfully

assess Defendants’ privilege claims. After initially refusing, Defendants agreed to provide a

“supplementary privilege log containing additional non-privileged information regarding the

documents listed,” but maintained their broad privilege claims.27




23
   See, e.g., id. at PRIV0000010, PRIV0000014, PRIV0000156, PRIV0000159, PRIV0000203,
PRIV0000206-209, PRIV0000295, PRIV0000298, PRIV0000300.
24
   See, e.g., id. at PRIV0000110-111.
25
   See, e.g., id. at PRIV0000006-19 (dated before Defendants’ meeting with Marc Elias on
April 20, 2016, which “occurred before [Defendants] were hired” by Perkins Coie,” Clare Decl.
Ex. B at 284 (Crime in Progress)).
26
   See, e.g., id. at PRIV0000030-31, PRIV0000044-45.
27
   Clare Decl. ¶ 11 & Ex. J (Letter from J. Levy to A. Lewis (June 10, 2020)).

                                                  6
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 13 of 47




         C.     Defendants’ Second (Revised) Privilege Log Does Not Correct Any
                Deficiencies: Defendants Repeat the Same Hypergeneric, Boilerplate Privilege
                Descriptions for Virtually All Documents Withheld.

         On July 28, 2020, Defendants produced a second (revised) privilege log28—but chose not

to correct any of the clear deficiencies in their first privilege log. Defendants made no substantive

changes to their privilege log; Defendants made only a minor formatting change and de-

designated (and produced) a few invoices and their cover emails.29 Just like with their first

privilege log, Defendants:

     •   Repeated the same hypergeneric privilege descriptions that just recited the elements of
         privilege claims for over 450 documents.30

     •   Claimed privilege over non-attorney communications—without any explanation for how
         they are privileged and which are facially unprivileged, as described above.31

     •   Claimed privilege over communications with third parties—without any explanation for
         how they are privileged and which are facially unprivileged, as described above.32

     •   Did not differentiate privileges claimed, claiming both attorney-client privilege and work-
         product protection without differentiation for all but 5 documents withheld.

     •   Claimed facially inapplicable privileges, including by claiming privilege over documents
         based on an engagement with Perkins Coie that did not exist when the documents were
         created.33

     •   Continued to omit necessary information, including claiming work-product protection
         without identifying even generally what litigation was anticipated and omitting such basic
         information as the types of documents withheld (except emails), the number of pages in
         documents withheld, email subjects, file names, dates for non-emails, and descriptions of
         the subject-matters of the documents withheld.


28
   Clare Decl. ¶ 12 & Ex. K (Defs.’ [Second] (Revised) Privilege Log (July 28, 2020)).
29
   See id. at PRIV0000098, PRIV0000109-112.
30
   See, e.g., id. at PRIV0000014-421, PRIV0000432-474.
31
   See, e.g., id. at PRIV0000010, PRIV0000014, PRIV0000156, PRIV0000159, PRIV0000203,
PRIV0000206, PRIV0000207, PRIV0000208, PRIV0000209, PRIV0000295, PRIV0000298,
PRIV0000300.
32
   See, e.g., id. at PRIV0000110-111.
33
   See, e.g., id. at PRIV0000006-19 (dated before Defendants’ meeting with Marc Elias on
April 20, 2016, which “occurred before [Defendants] were hired” by Perkins Coie,” Clare Decl.
Ex. B at 284 (Crime in Progress)).

                                                  7
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 14 of 47




       Along with their substantively unchanged second privilege log, Defendants produced a

Declaration from Joshua Levy (their trial counsel in this case) that repeated Defendants’ broad

privilege claims and asserted generally that all work Defendants performed was performed to assist

legal work.34 But Mr. Levy’s Declaration did not specifically address any particular documents

on Defendants’ privilege log or even attempt to explain how any particular documents that

Defendants are withholding as privileged are actually privileged.35

       In light of the continuing deficiency of Defendants’ second privilege log, Plaintiffs’

counsel again asked Defendants to revise their privilege log and to provide sufficient

information—like the subject-matters of the documents withheld—that would enable Plaintiffs

(and the Court) to meaningfully assess Defendants’ privilege claims, but Defendants refused.36 In

fact, Defendants even refused to provide such basic—and required—information as email subject

lines, file names, and file creation dates because, according to Defendants’ counsel:

       None of the e-mail subject lines or file names would reasonably assist Plaintiffs
       in assessing Defendants’ privilege invocations. Rather, the subject lines and file
       names are generally generic and/or vague. ... And other subject lines and file
       names contain no substantive information as to the subject of the underlying
       communication (e.g., “fyi” or “here”).37

       Left with no other option, Plaintiffs moved to compel Defendants to produce the documents

they were withholding because they failed to carry their burden of demonstrating that they were

privileged, or to provide a third privilege log that provides all necessary (and required) information

to meaningfully assess Defendants’ privilege claims.38 In that Motion, Plaintiffs specifically

identified the numerous above-described deficiencies with Defendants’ second privilege log.39


34
   J. Levy Decl. (Ex. A to the Clare Decl.).
35
   See id.
36
   Clare Decl. ¶ 14 & Ex. L (Email from A. Lewis to J. Levy (Aug. 10, 2020)).
37
   J. Levy Decl. ¶ 11 (Ex. A to the Clare. Decl.).
38
   Pls.’ Mot. to Compel re Defs.’ Privilege Log (Aug. 14, 2020) [Dkt. 95].
39
   See generally id.

                                                  8
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 15 of 47




       D.      The Court Grants Plaintiffs’ Motion to Compel and Orders Defendants to
               Produce a Proper Privilege Log with “Additional Detailed Information”
               Supporting Their Privilege Claims—But Defendants Defy the Court’s Order
               and Produce a Virtually Unchanged Third Privilege Log.

       On March 30, 2021, the Court granted Plaintiffs’ Motion to Compel and ordered

Defendants to “submit to plaintiffs an updated privilege log with additional detailed information

sufficient to allow determination of defendants’ claims of privilege.”40 The Court further ordered

the parties to meet and confer regarding any remaining disputes following Defendants’ production

of their updated privilege log and invited Plaintiffs to file a renewed motion to compel if

Defendants failed to produce a sufficient privilege log.41

       Defendants disregarded the Court’s Order. Despite having a third opportunity to produce

a sufficient privilege log, Defendants produced a third privilege log that contained nearly all of

the same deficiencies as its previous two logs.42 Despite the Court’s Order to provide “additional

detailed information” sufficient to enable Plaintiffs (and the Court) to meaningfully assess

Defendants’ privilege claims, Defendants did not change the “privilege descriptions” of the

documents they are withholding. Rather, the only substantive change Defendants made to their

third privilege log was to add three columns of information: “Email Subject,” “File Name,” and

“Date Created (for Attachments and Loose Documents).” Defendants once again repeated the

same hypergeneric, boilerplate “privilege descriptions” that just recited the legal elements of

privilege claims for nearly every document withheld, and Defendants continued to withhold

facially unprivileged documents without providing any information to justify their claims of

privilege over them.




40
   Order Granting Pls.’ Mot. to Compel re Defs.’ Privilege Log (Mar. 30, 2021).
41
   Id.
42
   Clare Decl. ¶ 14 & Ex. M (Defs.’ [Third] Revised Privilege Log (Apr. 29, 2021)).

                                                 9
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 16 of 47




       Thus, Plaintiffs’ counsel wrote to Defendants’ counsel to again ask Defendants to produce

a compliant privilege log.43 But Defendants’ counsel refused, taking the position that by providing

“Email Subject,” “File Name,” and “Date Created” information—but not revising their privilege

descriptions—they complied with the Court’s Order and provided sufficient “detailed

information” to enable Plaintiffs (and the Court) to assess their privilege claims:44




       But Defendants’ counsel knew his assertion was false, because in his Declaration in support

of Defendants’ second privilege log, he stated (under penalty of perjury) that merely providing

“Email Subject,” “File Name,” and “Date Created” information would not enable Plaintiffs to

assess Defendants’ privilege claims:45




43
   Clare Decl. ¶ 15 & Ex. N (Letter from T. Clare & J. Oliveri to J. Levy (May 3, 2021)).
44
   Clare Decl. ¶ 16 & Ex. O (Letter from J. Levy to T. Clare & J. Oliveri (May 11, 2021)).
45
   J. Levy Decl. ¶ 11 (Ex. A to the Clare. Decl.).

                                                 10
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 17 of 47




          During (and after) a meet-and-confer on this issue, Defendants’ counsel would not (and/or

could not) explain how providing “Email Subject,” “File Name,” and “Date Created” information

(without any alteration of their “Privilege Descriptions”) enabled Plaintiffs to assess Defendants’

claims of privilege over specific documents more meaningfully than based on Defendants’

previous privilege log that the Court found insufficient—because it does not.46 But Defendants’

counsel refused to provide any additional information to support Defendants’ privilege claims.

          Accordingly, Plaintiffs are again left with no choice but to file this Motion to Compel.

                                        LEGAL STANDARD

          “It is well established that,” as the proponents of privilege claims, Defendants “bear[] the

burden of demonstrating facts sufficient to establish [any] privilege’s applicability.” In re

Subpoena Duces Tecum Issued to Commodity Futures Trading Comm’n (“In re CFTC Subpoena”),

439 F.3d 740, 750 (D.C. Cir. 2006). To satisfy that burden, Defendants “must” offer more than

just “conclusory statements,” “generalized assertions,” and “averments of [their] counsel.” United

States v. ISS Marine Servs., Inc., 905 F. Supp. 2d 121, 127 (D.D.C. 2012). “Blanket or categorical

claims of privilege” are insufficient; “the law ‘requires a showing that the privilege applies to

each communication for which it is asserted,’” and Defendants “must establish the claimed

privilege with ‘reasonably certainty.’” In re Veiga, 746 F. Supp. 2d 27, 33 (D.D.C. 2010) (quoting

United States v. Legal Servs. for N.Y.C., 249 F.3d 1077, 1082 (D.C. Cir. 2001), and In re CFTC

Subpoena, 439 F.3d at 750-51)); FTC v. TRW, Inc., 628 F.2d 207, 213 (D.C. Cir. 1980) (“Where,

as here, we have not been provided with sufficient facts to state with reasonable certainty that the

privilege applies, [the proponent’s] burden is not met.”). Finally, “[b]ecause it inhibits the truth-




46
     Clare Decl. ¶ 17 & Ex. P (Email Chain between J. Levy and J. Oliveri (May 13-14, 2021)).

                                                  11
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 18 of 47




finding process,” the attorney-client privilege must be “‘narrowly construed.’” In re Veiga, 746

F. Supp. 2d at 34 (quoting Permian Corp. v. United States, 665 F.2d 1214, 1221 (D.C. Cir. 1981)).

                                            ARGUMENT

I.        Defendants Disregarded the Court’s Order and Chose Not to Produce a Proper
          Privilege Log—Despite Having Had Three Chances to Do So—And Have Thus Failed
          to Carry Their Burden of Proving Their Privilege Claims.

          Despite now having had three opportunities to produce a sufficient privilege log,

Defendants have chosen not to do so. And Defendants have chosen not to do so despite the Court

ordering them “to submit to plaintiffs an updated privilege log with additional detailed information

sufficient to allow determination of defendants’ claims of privilege.”47 As such, Defendants have

failed to meet their burden of demonstrating that the documents they are withholding are

privileged, and the Court should compel them to produce those documents. E.g., Walker v. Ctr.

for Food Safety, 667 F. Supp. 2d 133, 138 (D.D.C. 2009) (compelling production when party had

multiple opportunities to produce a sufficient privilege log but failed to do so); In re Chevron

Corp., No. 10-mc-371, 2013 WL 11241413, at *3 (D.D.C. Apr. 22, 2013) (same).

          The law governing the information that must be included in a privilege log is well-settled.

A party withholding documents based on claims of attorney-client privilege or work-product must

“describe the nature of the documents, communications, or tangible things not produced or

disclosed—and do so in a manner that, without revealing information itself privileged or protected,

will enable other parties to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii). Thus, a privilege

log must, for each document withheld, “state[] the basis upon which the privilege is claimed,

the subject matter, number of pages, author, date created, and the identity of all persons to whom

the original or any copies of the document were shown or provided,” English v. Wash. Metro. Area



47
     Order Granting Pls.’ Mot. to Compel re Defs.’ Privilege Log (Mar. 30, 2021).

                                                  12
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 19 of 47




Transit Auth., 323 F.R.D. 1, 9 n.2 (D.D.C. 2017), and must provide all “facts necessary to find the

attorney-client privilege or work product doctrine protect the sought-after documents,” In re Veiga,

746 F. Supp. 2d at 40.

       “[T]he intendment to the Rule is clear: the opposing party should be able, from the entry

in the log itself, to assess whether the claim of privilege is valid.” Chevron Corp. v. Weinberg

Grp., 286 F.R.D. 95, 98 (D.D.C. 2012). Thus, a privilege log must contain “individualized and

detailed” privilege descriptions for all documents withheld. United States v. KPMG LLP, 316 F.

Supp. 2d 30, 40 (D.D.C. 2004). Descriptions that simply “recit[e] [] the applicable legal standard”

are insufficient. In re Chevron Corp., 2013 WL 11241413, at *3. If a party fails to produce an

adequate privilege log despite having multiple opportunities to do so, it fails to carry its burden of

proving its privilege claims and must produce the documents it is withholding. E.g., Walker, 667

F. Supp. 2d at 138 (collecting cases); In re Chevron Corp., 2013 WL 11241413, at *3.

       Here, Defendants have had three opportunities to produce a proper privilege log—and were

even ordered by the Court to amend their second (revised) privilege log and produce a third

privilege log with “additional detailed information” to enable Plaintiffs to meaningfully assess

their privilege claims—but Defendants chose not to do so. Even a cursory look at Defendants’

third privilege log makes that clear. Defendants expressly ignored the Court’s admonition to

provide “detailed information” to support their privilege claims and just repeated the same

hypergeneric privilege descriptions that simply “recit[e] [] the applicable legal standard” for

almost every document on their third privilege log:

       “Confidential research [or “communication regarding research”] prepared at the
       direction of Perkins Coie and in anticipation of litigation, and for the purpose of
       providing legal advice” or




                                                 13
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 20 of 47




       “Confidential communication [or “communication with counsel”] in anticipation
       of litigation and for the purpose of obtaining legal advice.”48

A complete list of the documents Defendants are withholding based on these same descriptions is

provided in Appendix A and Appendix B to this Motion.

       Plainly, those conclusory descriptions do not provide the “detailed information” (or any

information) necessary for Plaintiffs (or the Court) to assess Defendants’ privilege claims. For

example, they do not describe the subject-matter of the communications or research, do not

describe what type of research was performed, do not indicate how that research was used to

provide legal (as opposed to political, policy, business, or other) advice, do not indicate how the

research related to litigation, do not explain what litigation was anticipated or how or why it was

anticipated, and so forth. Rather, Defendants just “recit[e] [] the applicable legal standard” for

each document withheld. That is plainly insufficient, and it is especially insufficient because (as

detailed below) many of the communications documents for which Defendants provide that

conclusory description did not involve attorneys and/or were shared with third parties—and are

thus facially unprivileged given the nature of Defendants’ work.

       Importantly, the main case on which Defendants have relied to argue that their privilege

log is sufficient, Feld v. Fireman’s Fund Insurance Co., 991 F. Supp. 2d 242 (D.D.C. 2013), in

fact confirms that Defendants’ third privilege log is not sufficient. Even a cursory comparison of

the “[r]epresentative examples” of the “detailed [privilege] descriptions” that the Feld court found

sufficient to Defendants’ third privilege log demonstrates the insufficiency of Defendants’ log.

See id. at 248. Those “representative examples” from Feld include:

       Email between Fulbright attorneys attaching draft letter to C. Kirk, dated 10/27/09,
       addressing FFIC questions re: potential conflicts of interest and splitting defense


48
  See, e.g., Clare Decl. Ex. M (Defs.’ Third Privilege Log) at PRIV0000014-421, PRIV0000432-
474.

                                                14
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 21 of 47




          costs, and seeking attorney impressions and conclusions re: same. WP in
          anticipation of potential litigation with FFIC.

          Email from Fulbright attorneys to client attaching for review draft litigation budget
          requested by FFIC, describing process used to create same and rates FFIC ‘willing
          to pay.’ WP in anticipation of potential litigation with FFIC.

          Email from Fulbright attorneys to client re: status of Underlying Action, including
          discovery conference with Magistrate Judge Kay, settlement proposal, depositions,
          and remaining fact discovery, attaching 1/22/11 letter to Judge Kay and 1/24/11
          order re: discovery issues. WP re: Underlying Action.

Id. As the Feld court explained, those are “specific, individualized descriptions.” Id. Unlike

Defendants’ cursory privilege descriptions, the privilege descriptions in Feld enabled the parties

there to assess the privilege claims: they described the subject-matter of the communications and

documents withheld, they described how those documents related to the provision of legal advice

and litigation, they described what litigation was anticipated (and against whom), and so forth.

In short, the privilege descriptions in Feld did everything that Defendants’ privilege descriptions

do not.

          Critically, Defendants know that they have not provided sufficient information to justify

their claims of privilege—they have deliberately chosen to disregard the Court’s Order and refused

to provide that information. Indeed, although Defendants’ counsel argues that simply providing

“Email Subject,” “File Name,” and “Date Created” information without in any way modifying

their privilege descriptions was sufficient to comply with the Court’s March 30 and to provide

sufficient information for Plaintiffs to assess Defendants’ privilege claims, Defendants’ counsel

stated the exact opposite (under penalty of perjury) in a sworn Declaration:




                                                   15
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 22 of 47




           And Defendants’ counsel’s Declaration was absolute correct: the generic file name and

subject line information that Defendants provided—the only substantive addition to their third

privilege log—did not “assist Plaintiffs in assessing Defendants’ privilege invocations.” See In re

Apollo Grp., Inc. Sec. Litig., 251 F.R.D. 12, 31 (D.D.C. 2008) (“[T]he generic titles in the subject

line of an email often do not convey information concerning the specific matter being discussed.”),

aff’d, 329 F. App’x 283 (D.C. Cir. 2009).

           Defendants (and their counsel) are playing games with Plaintiffs and the Court, plain and

simple. Defendants have deliberately chosen not to comply with the Court’s March 30 Order and

deliberately chosen not to provide a sufficient privilege log. As such, they have failed to meet

their “burden of demonstrating facts sufficient to establish [any] privilege’s applicability.” In re

CFTC Subpoena, 439 F.3d at 750. And because Defendants have failed to meet that burden despite

having had numerous opportunities to do so—and having been ordered by the Court to do so—the

proper remedy is an order compelling Defendants to produce the documents they are withholding.

Walker, 667 F. Supp. 2d at 138 (collecting cases); In re Chevron Corp., 2013 WL 11241413,

at *3.49



49
  In the alternative, the Court should order Defendants to produce those documents to the Court
for in camera inspection to confirm that they are not privileged and then order their production.

                                                  16
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 23 of 47




II.       Substantial Evidence Confirms That the Documents Defendants Are Withholding as
          Privileged Are Not Attorney-Client Privileged or Work Product.

          Notably, not only have Defendants failed to meet their “burden of demonstrating facts

sufficient to establish [any] privilege’s applicability” to the documents they are withholding, In re

CFTC Subpoena, 439 F.3d at 750, but all available evidence affirmatively demonstrates that those

documents are not attorney-client privileged or work-product protected—for multiple reasons.

          A.     Substantial Evidence Makes Clear That the Attorney-Client Privilege Is
                 Inapplicable to the Documents Defendants’ Are Withholding as Privileged.

          Although Defendants claim attorney-client privilege over all but five of the documents on

their third privilege log, all available evidence makes clear that those documents are not

privileged—for multiple reasons.

          Defendants’ Work Relating to CIR 112 and the Dossier Was Political, Not Legal

Work. Defendants cite the fact that they performed work for Perkins Coie as the sole basis to

justify their privilege claims over the overwhelming majority of the documents they are

withholding. (See Appendix A for a list of all such documents.) But the work that Defendants

may have performed for Perkins Coie cannot, as a matter of law, justify Defendants’ privilege

claims.

          It is axiomatic that all communications exchanged with attorneys are not privileged; rather

only “confidential communications” between attorneys and their clients “made for the purpose of

securing [or providing] legal advice or services” are privileged, Tax Analysts v. I.R.S., 117 F.3d

607, 618 (D.C. Cir. 1997), as are some such communications involving an attorney’s agent as long

as they are “made for ‘the purpose of obtaining legal advice from the lawyer,’” Linde Thomson

Langworthy Kohn & Van Dyke, P.C. v. Resol. Tr. Corp., 5 F.3d 1508, 1515 (D.C. Cir. 1993)

(quoting FTC v. TRW, Inc., 628 F.2d 207, 212 (D.C. Cir. 1980)). An attorney’s “advice on

political, strategic, or policy issues, valuable as it may be,” is “not [] shielded from disclosure by


                                                  17
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 24 of 47




the attorney-client privilege.” In re Lindsey, 148 F.3d 1100, 1106 (D.C. Cir. 1998); accord Jud.

Watch, Inc. v. U.S. Dep’t of Homeland Sec., 926 F. Supp. 2d 121, 144-45 (D.D.C. 2013); Citizens

for Resp. & Ethics in Wash. v. Gen. Servs. Admin., No. 18-cv-2071, 2021 WL 1177797, at *7

(D.D.C. Mar. 29, 2021) (same).

         Here, Defendants’ own numerous admissions make clear that the work they performed for

Perkins Coie was not work aiding the provision of legal advice or legal services, but instead was

unprivileged political opposition research work. Among other things, Defendants have admitted

that:

     •   Defendants were never clients of Perkins Coie;50

     •   Defendants approached Perkins Coie (which represented the DNC and HFACC) because
         they (Defendants) were performing “political” “opposition research” on Donald Trump and
         they “believed that demand for information on Trump would soon shift to the
         Democrats”;51

     •   Perkins Coie hired Defendants in a “political context” to perform “political work,”
         specifically “deep research on Trump.” 52

     •   Defendants themselves (not Perkins Coie) “were the architects of the[ir] research and we
         [Defendants] made most of the decisions about what to look for and where to look.”53

     •   The Dossier (including CIR 112) is (in Defendants’ own words) “perhaps the most famous
         work of opposition research in American politics.”54

Consistent with these admissions, this Court has previously recognized that the work Defendants

performed for Perkins Coie during the 2016 Presidential election campaign was “opposition

research” that was “political in nature.” Bean LLC v. John Doe Bank, 291 F. Supp. 3d 34, 46




50
   Clare Decl. Ex. B (Crime in Progress) at 79.
51
   Id. at 54-57.
52
   See, e.g., id. at 54-57, 59, 70; see also supra Relevant Background Part A.
53
   Clare Decl. Ex. C at 22 (Interview of Glenn Simpson by the House Permanent Select Committee
on Intelligence).
54
   Clare Decl. Ex. B (Crime in Progress) at 57, 269.

                                                18
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 25 of 47




(D.D.C. 2018) (Leon, J.). In sum, because Defendants’ work for Perkins Coie was political, not

legal, it is not protected by the attorney-client privilege.

        This conclusion is not changed by Defendants’ trial counsel’s self-serving declaration in

support of Defendants’ prior privilege log. Although Defendants’ counsel’s made-for-litigation

declaration attempts to overcome Defendants’ outside-of-litigation (and, thus, not-made-for-

litigation) admissions, it cannot. As an initial matter, much of the substance of Defendants’

counsel’s declaration—which attempts to state what “Perkins [Coie] anticipated,” what Perkins

Coie believed, and why Perkins Coie did certain things—is inadmissible hearsay (and clearly

beyond the actual knowledge of the declarant). See Fed. R. Evid. 801-802.55 Moreover, the

declaration makes nothing more than conclusory claims that are not, as a matter of law, competent

evidence. See, e.g., Smith v. Janey, 664 F. Supp. 2d 1, 12 (D.D.C. 2009) (“conclusory statements”

in affidavit are not “competent evidence”), aff’d sub nom. Smith v. Rhee, No. 09-7100, 2010 WL

1633177 (D.C. Cir. Apr. 6, 2010); Singh v. Dist. of Columbia, 55 F. Supp. 3d 55, 69 (D.D.C. 2014)

(rejecting “conclusory affirmations”). Furthermore, the declaration’s general assertions about

what “research firms such as Fusion” do or what “[l]awyers often require” do not even address the

specifics of Defendants’ work for Perkins Coie.56 And, of course, Defendants have admitted that

they themselves (not Perkins Coie) “were the architects of the[ir] research and we [Defendants]




55
   See also, e.g., United States v. Kupau, 781 F.2d 740, 745 (9th Cir. 1986) (“Since [one person’s]
opinion of [another person’s] state of mind would have constituted speculation, the judge did not
plainly err in excluding it.”); Combs v. Cordish Cos., No. 14-cv-227, 2018 WL 1464033, at *12
(W.D. Mo. Mar. 23, 2018) (excluding affidavit purporting to attest to “[b]eliefs, perceptions, and
feelings about another person’s state of mind”).
56
   J. Levy Decl. ¶ 5 (Ex. A to the Clare Decl.).

                                                   19
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 26 of 47




made most of the decisions about what to look for and where to look” and went “where the story

led [them].”57

        Nor can Defendants avoid the conclusion that their work for Perkins Coie is not privileged

by citing the Second Circuit’s 60-year-old decision in United States v. Kovel, 296 F.2d 918, 922

(2d Cir. 1961), on which Defendants have previously heavily relied. As the D.C. Circuit has

explained, Kovel simply recognized that when an attorney utilizes the services of a third party

(there, an accountant) to assist the attorney in his provision of legal advice and legal services by

putting “information obtained from the client” into “usable [documentary] form” for the attorney,

those documents fall within the scope of the attorney-client privilege. TRW, Inc., 628 F.2d at 212

(discussing Kovel and explaining that “[t]he [Kovel] court analogized the role of the accountant to

that of a translator who puts the client’s information into terms that the attorney can use

effectively” to provide legal advice). But “[b]eyond this limited role, the privilege would not

extend.” Id. (citing Kovel, 296 F.2d at 922). As the Kovel court (and the D.C. Circuit) emphasized,

“‘[w]hat is vital to the privilege is that the communication be made in confidence for the purpose

of obtaining legal advice from the lawyer. If what is sought is not legal advice but only accounting

service’”—or, here, political advice or work—“‘no privilege exists.’” Id. (quoting Kovel, 296 F.2d

at 922). As detailed above, Defendants have repeatedly admitted that they were hired by Perkins

Coie in a “political context” to perform “political work” (specifically “deep research on Trump”),

and in fact generated “perhaps the most famous work of opposition research in American

politics.”58




57
   Clare Decl. Ex. C at 22 (Interview of Glenn Simpson by the House Permanent Select Committee
on Intelligence); Clare Decl. Ex. B (Crime in Progress) at 59.
58
   Clare Decl. Ex. B (Crime in Progress) at 54-57, 59, 70, 269.

                                                20
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 27 of 47




       Documents and Communications Not Involving Any Attorneys. In addition, nearly

450 of the almost 500 documents Defendants are withholding as privileged do not involve (and

were not shared with) attorneys—and most of these communications are entirely internal to

Defendant Fusion. (See Appendix C for a list of all such documents.) Of course, the attorney-

client privilege only protects communications between attorney and client made to receive or

provide legal advice, Tax Analysts, 117 F.3d at 618—and Defendants have not provided any facts

to prove (or even remotely suggest) that these documents contained or conveyed attorney legal

advice. As such, these documents are facially unprivileged.59

       Documents and Communications Exchanged with Third Parties. Defendants have also

withheld as privileged over 170 documents that they exchanged with third parties.           (See

Appendix D for a list of all such documents.) Again, the attorney-client privilege only protects

“confidential communications” between attorneys and their clients (made to obtain or provide

legal advice), id.—and Defendants have not provided any facts to prove (or even remotely suggest)

that any applicable attorney-client privilege was not lost when these documents were shared with

third parties. As such these documents are also facially unprivileged.60

       Documents Pre-Dating Defendants’ Hiring by Perkins Coie. Even if the fact that

Defendants performed their political work for Perkins Coie could support their privilege claims

(as described above, it cannot), Defendants are withholding numerous documents that they claim

were “prepared at the direction of Perkins Coie” that date prior to the date on which Defendants

were hired by Perkins Coie attorney Marc Elias perform work for Perkins Coie. (See Appendix E




59
   As explained above, Defendants also have not demonstrated that they were working as an agent
of an attorney to assist in the provision of legal advice.
60
   Again, Defendants also have not demonstrated that they were working as an agent of an attorney
to assist in the provision of legal advice.

                                                21
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 28 of 47




for a list of all such documents.) Defendants have admitted that (1) they met with Mr. Elias to

discuss performing work for Perkins Coie on April 20, 2016, (2) “formalizing the engagement

with Perkins Coie ... would take weeks,” and (3) their April 20, 2016 “meeting with Marc Elias []

occurred before [Defendants] were hired” by Perkins Coie.61 But Defendants are withholding 12

documents dated April 19, 2016 as “prepared at the direction of Perkins Coie” (and more

documents from the following weeks). Plainly that is not possible and Defendants’ privilege claim

is untrue.62

         The File Names on Defendants’ Privilege Log Strongly Suggest That Many

Documents Are Not Privileged. Finally, the limited information that Defendants have included

in their third privilege log strongly suggest that many of the documents they are withholding are

not privileged. Examples include:

     •   Defendants are withholding documents with file names that make clear that they are
         ordinary—unprivileged—Fusion work, such as “FusionGPS Weekly Report [number]
         [date],” “Weekly Writeup for FusionGPS [date],” “Chronology for FusionGPS updated
         [date],” “Report for Fusion GPS,” and “FusionGPSWhosWho [date].”63




61
   Clare Decl. Ex. B (Crime in Progress) at 54-57, 59, 284.
62
   Defendants’ outside-of-litigation admissions in their “tell-all” book belie their assertion in
response to Plaintiffs’ previous motion to compel that Perkins Coie hired them on April 11, 2016.
To the extent an “April 11, 2016” engagement letter with Perkins Coie exists, it appears in light of
Defendants’ admissions to have been backdated. And, in any event, Defendants cannot rely on
such a withheld document. See, e.g., Koch v. Cox, 489 F.3d 384, 390 (D.C. Cir. 2007) (parties
may not “employ privileges both as a sword and as a shield”). Indeed, Defendants’ withholding
of that agreement itself highlights Defendants’ improper privilege claims because “[i]t is
established that ... retainer agreements usually are not privileged.” United States v. Naegele, 468
F. Supp. 2d 165, 171 (D.D.C. 2007).
63
    See Clare Decl. Ex. M (Defs.’ Third Privilege Log) at PRIV0000021, PRIV0000022,
PRIV0000030, PRIV0000045, PRIV0000055, PRIV0000057, PRIV0000059, PRIV0000060,
PRIV0000063, PRIV0000064, PRIV0000079, PRIV0000081, PRIV0000083, PRIV0000085,
PRIV0000086, PRIV0000088, PRIV0000138. Transmittal emails for these documents are
identified as: PRIV0000020, PRIV0000054, PRIV0000056, PRIV0000058, PRIV0000062,
PRIV0000078, PRIV0000080, PRIV0000082, PRIV0000084, PRIV0000087, PRIV0000137.

                                                22
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 29 of 47




     •   Defendants are withholding numerous non-attorney invoices (and related
         communications),64 but even attorney-invoices are routinely produced in litigation, with
         any actually-privileged material in them redacted. See, e.g., Fudali v. Pivotal Corp.,
         No. 03-cv-1460, 2010 WL 4910263, at *2 (D.D.C. Dec. 2, 2010); see also United States v.
         Naegele, 468 F. Supp. 2d 165, 171 (D.D.C. 2007) (“It is established that billing
         statements ... usually are not privileged.”). And Defendants know that, as confirmed by
         the fact that they have produced some invoices to Plaintiffs even as they withhold others.
     •   Defendants are withholding documents with file names that make clear the political
         (i.e., non-legal) nature of the work to which they relate, such as “Trump Russia Memo
         [date],” “Trump Russia master,” and “Trump-ChristieNJ [date].”65

         B.     Substantial Evidence Makes Clear That the Work-Product Doctrine Is
                Inapplicable to the Documents Defendants’ Are Withholding.

         Defendants claim work-product protection over every document on their third privilege

log, but all available evidence makes clear that those documents are not protected work-product—

for multiple reasons.

         Work Relating to CIR 112 and the Dossier Was Political Work, Not Work Prepared

in Anticipation of Litigation. Defendants similarly cite the fact that they performed work for

Perkins Coie as the sole basis to justify their work-product claims over the overwhelming majority

of the documents they are withholding. (See Appendix A for a list of all such documents.) But

as explained above, the work that Defendants performed relating to CIR 112 and the Dossier was

political opposition research, not work for providing legal advice. And for the same reason, it was

not work prepared in anticipation of litigation.




64
   See id. at PRIV0000069, PRIV0000071, PRIV0000075, PRIV0000106, PRIV0000158,
PRIV0000160, PRIV0000164, PRIV0000297, PRIV0000299.               Transmittal emails and
communications relating to these documents are identified as: PRIV0000067, PRIV0000070,
PRIV0000074, PRIV0000077, PRIV0000103, PRIV0000108, PRIV0000109, PRIV0000156,
PRIV0000159, PRIV0000163, PRIV0000295, PRIV0000298.
65
   See id. at PRIV0000029, PRIV0000031, PRIV0000033, PRIV0000035, PRIV0000038,
PRIV0000040, PRIV0000042, PRIV0000044. Transmittal emails for documents are identified as:
PRIV0000028, PRIV0000032, PRIV0000037, PRIV0000039, PRIV0000041.

                                                   23
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 30 of 47




       It is axiomatic that the work-product doctrine only protects certain materials “prepared in

anticipation of litigation or for trial.” Fed. R. Civ. P. 26(b)(3); Elkins v. Dist. of Columbia, 250

F.R.D. 20, 26 (D.D.C. 2008) (citing EEOC v. Lutheran Social Servs., 186 F.3d 959, 968 (D.C. Cir.

1999)). To determine whether a document was “prepared in anticipation of litigation,” the

D.C. Circuit applies “the ‘because of’ test, asking ‘whether, in light of the nature of the document

and the factual situation in the particular case, the document can fairly be said to have been

prepared or obtained because of the prospect of litigation.’” United States v. Deloitte LLP, 610

F.3d 129, 137 (D.C. Cir. 2010) (quoting In re Sealed Case, 146 F.3d 881, 884 (D.C. Cir. 1998)).

If the same or essentially similar documents would have been created whether or not litigation was

foreseen, “it cannot fairly be said that they were created because of actual or impending litigation.”

Willingham v. Ashcroft, 228 F.R.D. 1, 4 (D.D.C. 2005) (brackets omitted).

       Here, with the exception of five documents, Defendants (despite having had three chances)

have not identified any litigation for which the documents they are withholding were supposedly

prepared, and Defendants have certainly not explained how the documents they are withholding

were prepared in anticipation of that unidentified litigation.66 At most, Defendants’ counsel’s

made-for-litigation declaration in support of Defendants’ previous privilege log claimed that

Defendants’ research helped Perkins Coie evaluate “potential litigation risks relating to

information distributed in connection with the 2016 election cycle”67—but even if that assertion is


66
   The limited exception is five documents that Defendants claim were prepared in anticipation of
litigation in United States v. Prevezon—but Defendants still fail to properly identify how or why
work product protection applies to those documents. Defendants offer only generic and boilerplate
privilege descriptions that parrot the legal elements of the work-product doctrine. (See Clare Decl.
Ex. M (Defs.’ Third Privilege Log) at PRIV000001, PRIV000002, PRIV000004, PRIV000012,
and PRIV000013).
67
   Levy Decl. ¶ 6 (Ex. A to the Clare Decl.). As purported support, Defendants’ counsel generically
stated that “[f]or example” “attorneys” (without specification) “in this space often rely on research
findings from sub-vendors when performing legal review of public communications to confirm
                                                                                              (cont’d)


                                                 24
       Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 31 of 47




accepted at face value (despite all contrary evidence), that is nothing more than the “[g]eneralized

steps to avoid non-specific litigation [that] are not accorded work product protection.” Chen-Oster

v. Goldman, Sachs & Co., 293 F.R.D. 547, 553 (S.D.N.Y. 2013) (collecting cases, and further

explaining that “[w]hile legal risks may ripen into litigation, not all risk management qualifies as

anticipation of litigation”); In re Grand Jury Proceedings, No. 11-mc-189, 2001 WL 1167497, at

*15 (S.D.N.Y. Oct. 3, 2001) (“[A] generalized desire to avoid litigation is insufficient to meet the

‘in anticipation of litigation’ requirement.”); Prowess, Inc. v. Raysearch Labs. AB, No. 11-cv-

1357, 2013 WL 509021, at *7 (D. Md. Feb. 11, 2013) (similar; “it is not enough that the mere

possibility of litigation exists.” (alterations omitted)).

        In addition, the limited information that Defendants included in their third privilege log

strongly suggests that many documents being withheld are not privileged. For example (and as

detailed above), Defendants are withholding documents with file names such as “Chronology for

FusionGPS updated [various dates],” “Weekly Writeup for Fusion GPS [date],” “FusionGPS

Weekly Report [number] [date],” “Trump Russia Memo [date],” “Trump Russia master [date],”

“Trump ChristieNJ [date],” and so forth68 that suggest they are typical Fusion work, not work

prepared in anticipation of litigation.

        Defendants Have Admitted to Destroying Documents—Which Undermines Their

“Anticipation of Litigation” Claims. Defendants’ verified Interrogatory Responses further belie

their broad claims of work-product protection.               In response to Plaintiffs’ Interrogatories,

Defendants stated that “[a]t the end of each engagement, Defendants return or destroy the work

product as directed by the[ir] client,” and have stated that documents related to CIR 112 were



that there is an adequate factual basis for any claims or allegations, so their client does not run the
risk of civil litigation.” Levy Decl. ¶ 5.
68
   See supra notes 63 & 65.

                                                   25
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 32 of 47




either “returned to the[ir] client or destroyed.”69 But under black-letter law, a “duty to preserve

[evidence] arises when litigation is reasonably foreseeable,” and the destruction (or return) of

“relevant records” when “litigation was reasonably foreseeable” is grounds for the imposition of

sanctions for spoliation. E.g., Kurtiev v. Shell, No. 15-cv-1839, 2020 WL 2838523, at *15 (D.D.C.

June 1, 2020) (citing Gerlich v. Dep’t of Justice, 711 F.3d 161, 265 (D.C. Cir. 2012)). Plainly,

Defendants cannot have it both ways. If Defendants actually anticipated litigation, then they

admittedly spoliated evidence and Plaintiffs are entitled to substantial sanctions (including adverse

inferences) after discovery reveals the full extent of that spoliation. Or Defendants did not

anticipate litigation and their work-product claims are meritless.

       Documents and Communications Not Involving Any Attorneys. In addition, nearly

450 of the almost 500 documents Defendants are withholding as work-product do not involve (and

were not shared with) attorneys—and most of these communications are entirely internal to

Defendant Fusion. (See Appendix C for a list of all such documents.) These documents are

facially not work-product, much less attorney-work product—and Defendants have not

demonstrated any facts to indicate otherwise.

       Documents Pre-Dating Defendants’ Hiring by Perkins Coie. As with Defendants’

privilege claims, even if the fact that Defendants performed their political work for Perkins Coie

could support their work-product claims (it cannot), Defendants (as described above) cannot

properly or truthfully withhold documents created on April 19, 2016 as work product “prepared at

the direction of Perkins Coie” when Defendants had not yet been hired by Perkins Coie as of their




69
  Clare Decl. ¶¶ 18-19, Ex. Q (Defs.’ Revised Resps. to Pls.’ IROGs, at Resp. No. 21 (May 18,
2020)), Ex. R (Defs.’ Revised Resps. to Pls.’ IROGs 9 & 23, at Resp. No. 23 (Aug. 7, 2020)).

                                                 26
         Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 33 of 47




April 20, 2016 meeting with Perkins Coie attorney Marc Elias (and “formalizing the engagement

with Perkins Coie” took “weeks”).70 (See Appendix E for a list of all such documents.)

III.      Even If Defendants Satisfied Their Burden of Establishing That a Privilege Applied,
          Defendants Waived That Privilege.

          Finally, even if Defendants had met their burden of proving that the documents they are

withholding are privileged or protected work-product (they have not), the record evidence

demonstrates that Defendants have waived that privilege/protection.

          “In the attorney-client context,” the D.C. Circuit “adheres to a strict rule on waiver of

privileges. ‘The confidentiality of communications covered by a privilege must be jealously

guarded by the holder of the privilege lest it be waived.’” S.E.C. v. Lavin, 111 F.3d 921, 929

(D.C. Cir. 1997) (quoting In re Sealed Case, 877 F.2d 976, 980 (D.C. Cir. 1989)). “If the

[privilege] holder wishes to preserve its privilege, ‘it must treat the confidentiality ... like jewels—

if not crown jewels’[;] [i]n other words, the holder must zealously protect the privileged materials,

taking all reasonable steps to prevent their disclosure.” Id. (quoting In re Sealed Case, 877 F.2d

at 980). If otherwise privileged materials are disclosed to a third party, “the privilege is lost[,]

even if the disclosure is inadvertent.” In re Sealed Case, 877 F.2d at 980. Work-product protection

is similarly waived where a disclosure of otherwise protected materials is “inconsistent with the

maintenance of secrecy from the disclosing party’s adversary.” United States v. All Assets Held

at Bank Julius Baer & Co., 315 F.R.D. 103, 109 (D.D.C. 2016). Notably, where a person waives

the attorney-client privilege or work-product protection by disclosing protected documents to third

parties, the waiver extends to “all other documents involving the same subject matter as well.”

Banneker Ventures, LLC v. Graham, 253 F. Supp. 3d 64, 73 (D.D.C. 2017) (privilege waiver);

Elkins, 250 F.R.D. at 24 (work-product waiver).


70
     Clare Decl. at Ex. B (Crime in Progress) at 54-57, 59, 284.

                                                  27
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 34 of 47




       Here, both before and after publication of CIR 112 (and the rest of the Steele Dossier),

Defendants engaged in a media blitz, repeatedly disclosing their research—and other information

related to CIR 112 and the Dossier—to numerous third parties, including to the media and

government officials.71 Indeed, Defendant Simpson repeatedly briefed journalists (including from

The New York Times, ABC, and The Washington Post) on Defendants’ research and the contents

of the Steele Dossier.72 Even more, Defendant Simpson has published the New York Times #1

best-selling tell-all book Crime in Progress: Inside the Steele Dossier and the Fusion GPS

Investigation of Donald Trump in which he described in great detail Defendants’ research and

communications regarding CIR 112 and the Dossier as a whole.73 Consistent with the book’s title,

Defendant Simpson has billed the book as “tell[ing] the true story [i.e., Defendants’ side of the

story] of [their] investigations into Trump and [their] work with Christopher Steele.”74

       Quite simply, there may never have been a better case for waiver of the attorney-client

privilege and work-product protection than there is here. And Defendants cannot avoid that

conclusion by asserting (as they did in their opposition to Plaintiffs’ previous motion to compel)

that any privilege belonged to the DNC or HFACC and “Defendants could not have waived



71
   See, e.g., Clare Decl. at Ex. B (Crime in Progress) at 109-10 (describing Defendants’ “one-hour
sessions” briefing numerous journalists, including “Jane Mayer of The New Yorker, Michael
Isikoff of Yahoo News, Matthew Mosk of ABC News, and Eric Lichtblau and David Sanger of
The Times,” as well as “Tom Hamburger and Dana Priest” of The Washington Post); id. at 113
(explaining that Defendant Bean/Fusion principal Peter Fritsch “went to [State Department official
Jonathan] Winer’s house with a copy of all the reports Steele had produced to date” and “allowed
Winer to read them and take notes, for the express purpose of making [Secretary of State] Kerry
aware of the substance of Steele’s reporting”); id. at 118 (“That weekend, [Mother Jones reporter
David] Corn and Simpson met ... Simpson described the contents of the dossier and then ... let him
review a copy.”); id. at 127-31 (describing Defendants’ disclosure of the Dossier to David
Kramer); id. at 139-41 (describing Defendants’ disclosure of the Dossier to New York Times
reporter Eric Lichtblau).
72
   See, e.g., id.
73
   See generally id.
74
   Id. at Preface.

                                                28
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 35 of 47




privileges that they themselves did not own.”75 To begin, as explained above, Defendants have

failed to demonstrate that they performed legal (not political) for Perkins Coie. But even if they

had, the law is clear that even when “disclosure [of privileged material] occurs” because a third

party (i.e., not the privilege-holder) discloses that material—even where, unlike here, the

disclosure results from “the inadvertence of a third party”—“waiver occurs unless the privilege-

holder promptly takes ‘reasonable steps to reclaim the protected material.’” The Navajo Nation v.

Peabody Holding Co., 255 F.R.D. 37, 45 (D.D.C. 2009) (quoting Bowles v. Nat’l Ass’n of Home

Builders, 224 F.R.D. 246, 253 (D.D.C. 2004)). Here, it has been years since Defendants published

their tell-all Crime in Progress book, disclosed purportedly-privileged materials, and waived any

privilege relating to their work on CIR 112 and the Dossier—and the DNC and HFACC (and

Perkins Coie) have taken no steps whatsoever “to reclaim the protected material.” See id.76 Thus,

even if Defendants’ argument is fully accepted, Defendants still waived any privilege/protection.

       In sum, Defendants have repeatedly publicly disclosed information about the very subject-

matter that they now claim is privileged. As such, even if the documents that Defendants are

withholding were privileged (they were not), Defendants have waived that privilege and must

produce those documents to Plaintiffs. See, e.g., Banneker Ventures, 253 F. Supp. 3d at 73; Elkins,

250 F.R.D. at 24.

                                        CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court order Defendants

to produce their withheld documents or, in the alternative, order Defendants to produce those




75
   See Defs.’ Opp’n to Pls.’ [Previous] Mot. to Compel re Defs.’ Privilege Log at 20 (Sept. 11,
2020) [Dkt. 104].
76
   Indeed, the DNC and HFACC plainly wanted (for their political purposes) Defendants to
disclose the Dossier and related research.

                                                29
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 36 of 47




documents to the Court for in camera inspection to confirm that they are not privileged and then

order their production.



 Dated: May 21, 2021                          Respectfully submitted,

                                                /s/ Thomas A. Clare, P.C.
                                              Thomas A. Clare, P.C. (DC Bar No. 461964)
                                              Elizabeth M. Locke, P.C. (DC Bar No. 976552)
                                              Joseph R. Oliveri (DC Bar No. 994029)
                                              Andrew C. Phillips (DC Bar No. 998353)
                                              CLARE LOCKE LLP
                                              10 Prince Street
                                              Alexandria, VA 22314
                                              Tel: (202) 628-7400
                                              tom@clarelocke.com
                                              libby@clarelocke.com
                                              joe@clarelocke.com
                                              andy@clarelocke.com

                                              Counsel for Plaintiffs Mikhail Fridman,
                                              Petr Aven, and German Khan




                                              30
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 37 of 47




                                    APPENDIX A
   Defendants’ Withheld Documents with the Following Hypergeneric Description:

    “Confidential research [or “communication regarding research”] prepared at the
    direction of Perkins Coie [or “counsel”] and in anticipation of litigation, and for the
    purpose of providing legal advice”

PRIV000006            PRIV000049                PRIV000092                PRIV000131
PRIV000007            PRIV000054                PRIV000093                PRIV000132
PRIV000008            PRIV000055                PRIV000094                PRIV000133
PRIV000009            PRIV000056                PRIV000095                PRIV000134
PRIV000010            PRIV000057                PRIV000096                PRIV000135
PRIV000011            PRIV000058                PRIV000097                PRIV000136
PRIV000014            PRIV000059                PRIV000098                PRIV000137
PRIV000015            PRIV000060                PRIV000099                PRIV000138
PRIV000016            PRIV000061                PRIV000100                PRIV000139
PRIV000018            PRIV000062                PRIV000101                PRIV000140
PRIV000019            PRIV000063                PRIV000102                PRIV000141
PRIV000020            PRIV000064                PRIV000103                PRIV000142
PRIV000021            PRIV000065                PRIV000104                PRIV000143
PRIV000022            PRIV000066                PRIV000106                PRIV000144
PRIV000023            PRIV000067                PRIV000108                PRIV000145
PRIV000024            PRIV000068                PRIV000109                PRIV000146
PRIV000025            PRIV000069                PRIV000110                PRIV000147
PRIV000026            PRIV000070                PRIV000111                PRIV000148
PRIV000027            PRIV000071                PRIV000112                PRIV000149
PRIV000028            PRIV000074                PRIV000113                PRIV000150
PRIV000029            PRIV000075                PRIV000114                PRIV000151
PRIV000030            PRIV000076                PRIV000115                PRIV000152
PRIV000031            PRIV000077                PRIV000116                PRIV000153
PRIV000032            PRIV000078                PRIV000117                PRIV000154
PRIV000033            PRIV000079                PRIV000118                PRIV000155
PRIV000035            PRIV000080                PRIV000119                PRIV000156
PRIV000037            PRIV000081                PRIV000120                PRIV000157
PRIV000038            PRIV000082                PRIV000121                PRIV000158
PRIV000039            PRIV000083                PRIV000122                PRIV000159
PRIV000040            PRIV000084                PRIV000123                PRIV000160
PRIV000041            PRIV000085                PRIV000124                PRIV000161
PRIV000042            PRIV000086                PRIV000125                PRIV000162
PRIV000044            PRIV000087                PRIV000126                PRIV000163
PRIV000045            PRIV000088                PRIV000127                PRIV000164
PRIV000046            PRIV000089                PRIV000128                PRIV000165
PRIV000047            PRIV000090                PRIV000129                PRIV000166
PRIV000048            PRIV000091                PRIV000130                PRIV000167


                                       Appendix A-1
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 38 of 47




PRIV000168        PRIV000211         PRIV000254          PRIV000299
PRIV000169        PRIV000212         PRIV000255          PRIV000300
PRIV000170        PRIV000213         PRIV000256          PRIV000301
PRIV000171        PRIV000214         PRIV000257          PRIV000302
PRIV000172        PRIV000215         PRIV000258          PRIV000303
PRIV000173        PRIV000216         PRIV000259          PRIV000304
PRIV000174        PRIV000217         PRIV000260          PRIV000305
PRIV000175        PRIV000218         PRIV000261          PRIV000306
PRIV000176        PRIV000219         PRIV000262          PRIV000307
PRIV000177        PRIV000220         PRIV000263          PRIV000308
PRIV000178        PRIV000221         PRIV000264          PRIV000309
PRIV000179        PRIV000222         PRIV000265          PRIV000310
PRIV000180        PRIV000223         PRIV000266          PRIV000311
PRIV000181        PRIV000224         PRIV000267          PRIV000312
PRIV000182        PRIV000225         PRIV000268          PRIV000313
PRIV000183        PRIV000226         PRIV000269          PRIV000314
PRIV000184        PRIV000227         PRIV000270          PRIV000315
PRIV000185        PRIV000228         PRIV000271          PRIV000316
PRIV000186        PRIV000229         PRIV000273          PRIV000317
PRIV000187        PRIV000230         PRIV000274          PRIV000318
PRIV000188        PRIV000231         PRIV000275          PRIV000319
PRIV000189        PRIV000232         PRIV000276          PRIV000320
PRIV000190        PRIV000233         PRIV000277          PRIV000321
PRIV000191        PRIV000234         PRIV000278          PRIV000322
PRIV000192        PRIV000235         PRIV000279          PRIV000323
PRIV000193        PRIV000236         PRIV000280          PRIV000324
PRIV000194        PRIV000237         PRIV000281          PRIV000325
PRIV000195        PRIV000238         PRIV000283          PRIV000326
PRIV000196        PRIV000239         PRIV000284          PRIV000327
PRIV000197        PRIV000240         PRIV000285          PRIV000328
PRIV000198        PRIV000241         PRIV000286          PRIV000329
PRIV000199        PRIV000242         PRIV000287          PRIV000330
PRIV000200        PRIV000243         PRIV000288          PRIV000331
PRIV000201        PRIV000244         PRIV000289          PRIV000332
PRIV000202        PRIV000245         PRIV000290          PRIV000333
PRIV000203        PRIV000246         PRIV000291          PRIV000334
PRIV000204        PRIV000247         PRIV000292          PRIV000335
PRIV000205        PRIV000248         PRIV000293          PRIV000336
PRIV000206        PRIV000249         PRIV000294          PRIV000337
PRIV000207        PRIV000250         PRIV000295          PRIV000338
PRIV000208        PRIV000251         PRIV000296          PRIV000339
PRIV000209        PRIV000252         PRIV000297          PRIV000340
PRIV000210        PRIV000253         PRIV000298          PRIV000341



                               Appendix A-2
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 39 of 47




PRIV000342        PRIV000362         PRIV000382          PRIV000403
PRIV000343        PRIV000363         PRIV000383          PRIV000404
PRIV000344        PRIV000364         PRIV000384          PRIV000405
PRIV000345        PRIV000365         PRIV000385          PRIV000406
PRIV000346        PRIV000366         PRIV000386          PRIV000407
PRIV000347        PRIV000367         PRIV000387          PRIV000408
PRIV000348        PRIV000368         PRIV000388          PRIV000409
PRIV000349        PRIV000369         PRIV000390          PRIV000410
PRIV000350        PRIV000370         PRIV000391          PRIV000411
PRIV000351        PRIV000371         PRIV000392          PRIV000412
PRIV000352        PRIV000372         PRIV000393          PRIV000413
PRIV000353        PRIV000373         PRIV000394          PRIV000414
PRIV000354        PRIV000374         PRIV000395          PRIV000415
PRIV000355        PRIV000375         PRIV000396          PRIV000416
PRIV000356        PRIV000376         PRIV000397          PRIV000417
PRIV000357        PRIV000377         PRIV000398          PRIV000418
PRIV000358        PRIV000378         PRIV000399          PRIV000419
PRIV000359        PRIV000379         PRIV000400          PRIV000420
PRIV000360        PRIV000380         PRIV000401          PRIV000421
PRIV000361        PRIV000381         PRIV000402          PRIV000497




                               Appendix A-3
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 40 of 47




                                 APPENDIX B
   Defendants’ Withheld Documents with the Following Hypergeneric Description:

    “Confidential communication [or “communication with counsel”] in anticipation
    of litigation and for the purpose of obtaining legal advice.”

PRIV000430          PRIV000448             PRIV000464             PRIV000479
PRIV000431          PRIV000449             PRIV000465             PRIV000480
PRIV000432          PRIV000451             PRIV000466             PRIV000481
PRIV000433          PRIV000453             PRIV000467             PRIV000483
PRIV000434          PRIV000454             PRIV000468             PRIV000484
PRIV000435          PRIV000455             PRIV000469             PRIV000486
PRIV000436          PRIV000456             PRIV000470             PRIV000487
PRIV000437          PRIV000457             PRIV000471             PRIV000492
PRIV000438          PRIV000458             PRIV000472             PRIV000493
PRIV000439          PRIV000459             PRIV000474             PRIV000494
PRIV000441          PRIV000460             PRIV000475             PRIV000496
PRIV000443          PRIV000461             PRIV000476
PRIV000444          PRIV000462             PRIV000477
PRIV000446          PRIV000463             PRIV000478




                                   Appendix B-1
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 41 of 47




                              APPENDIX C
Defendants’ Withheld Documents/Communications That Do Not Include Any Attorneys

PRIV000001         PRIV000044           PRIV000089          PRIV000130
PRIV000002         PRIV000045           PRIV000090          PRIV000131
PRIV000003†        PRIV000046           PRIV000091          PRIV000132
PRIV000004         PRIV000047           PRIV000092          PRIV000133
PRIV000005†        PRIV000048           PRIV000093          PRIV000134
PRIV000006         PRIV000049           PRIV000094          PRIV000135
PRIV000007         PRIV000054           PRIV000095          PRIV000136
PRIV000008         PRIV000055           PRIV000096          PRIV000137†
PRIV000009         PRIV000056           PRIV000097          PRIV000138
PRIV000010         PRIV000057           PRIV000098          PRIV000139
PRIV000011         PRIV000058           PRIV000099          PRIV000140
PRIV000014         PRIV000059           PRIV000100          PRIV000141
PRIV000015         PRIV000060           PRIV000101          PRIV000142
PRIV000016         PRIV000061           PRIV000102          PRIV000143
PRIV000017†        PRIV000062           PRIV000103          PRIV000144
PRIV000018         PRIV000063           PRIV000104          PRIV000145
PRIV000019         PRIV000064           PRIV000105†         PRIV000146
PRIV000020         PRIV000065           PRIV000106          PRIV000147
PRIV000021         PRIV000066           PRIV000107†         PRIV000148
PRIV000022         PRIV000067           PRIV000108          PRIV000149
PRIV000023         PRIV000068           PRIV000109          PRIV000150
PRIV000024         PRIV000069           PRIV000110          PRIV000151
PRIV000025         PRIV000070           PRIV000111          PRIV000152
PRIV000026         PRIV000071           PRIV000112          PRIV000153
PRIV000027         PRIV000072           PRIV000113          PRIV000154
PRIV000028         PRIV000073           PRIV000114          PRIV000155
PRIV000029         PRIV000074           PRIV000115          PRIV000156
PRIV000030         PRIV000075           PRIV000116          PRIV000157
PRIV000031         PRIV000076           PRIV000117          PRIV000158
PRIV000032         PRIV000077           PRIV000118          PRIV000159
PRIV000033         PRIV000078           PRIV000119          PRIV000160
PRIV000034†        PRIV000079           PRIV000120          PRIV000161
PRIV000035         PRIV000080           PRIV000121          PRIV000162
PRIV000036†        PRIV000081           PRIV000122          PRIV000163
PRIV000037         PRIV000082           PRIV000123          PRIV000164
PRIV000038         PRIV000083           PRIV000124          PRIV000165
PRIV000039         PRIV000084           PRIV000125          PRIV000166
PRIV000040         PRIV000085           PRIV000126          PRIV000167
PRIV000041         PRIV000086           PRIV000127          PRIV000168
PRIV000042         PRIV000087           PRIV000128          PRIV000169
PRIV000043†        PRIV000088           PRIV000129          PRIV000170


                                 Appendix C-1
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 42 of 47




PRIV000171        PRIV000214         PRIV000257          PRIV000300
PRIV000172        PRIV000215         PRIV000258          PRIV000301
PRIV000173        PRIV000216         PRIV000259          PRIV000302
PRIV000174        PRIV000217         PRIV000260          PRIV000303
PRIV000175        PRIV000218         PRIV000261          PRIV000304
PRIV000176        PRIV000219         PRIV000262          PRIV000305
PRIV000177        PRIV000220         PRIV000263          PRIV000306
PRIV000178        PRIV000221         PRIV000264          PRIV000307
PRIV000179        PRIV000222         PRIV000265          PRIV000308
PRIV000180        PRIV000223         PRIV000266          PRIV000309
PRIV000181        PRIV000224         PRIV000267          PRIV000310
PRIV000182        PRIV000225         PRIV000268          PRIV000311
PRIV000183        PRIV000226         PRIV000269          PRIV000312
PRIV000184        PRIV000227         PRIV000270          PRIV000313
PRIV000185        PRIV000228         PRIV000271          PRIV000314
PRIV000186        PRIV000229         PRIV000272†         PRIV000315
PRIV000187        PRIV000230         PRIV000273          PRIV000316
PRIV000188        PRIV000231         PRIV000274          PRIV000317
PRIV000189        PRIV000232         PRIV000275          PRIV000318
PRIV000190        PRIV000233         PRIV000276          PRIV000319
PRIV000191        PRIV000234         PRIV000277          PRIV000320
PRIV000192        PRIV000235         PRIV000278          PRIV000321
PRIV000193        PRIV000236         PRIV000279          PRIV000322
PRIV000194        PRIV000237         PRIV000280          PRIV000323
PRIV000195        PRIV000238         PRIV000281          PRIV000324
PRIV000196        PRIV000239         PRIV000282†         PRIV000325
PRIV000197        PRIV000240         PRIV000283          PRIV000326
PRIV000198        PRIV000241         PRIV000284          PRIV000327
PRIV000199        PRIV000242         PRIV000285          PRIV000328
PRIV000200        PRIV000243         PRIV000286          PRIV000329
PRIV000201        PRIV000244         PRIV000287          PRIV000330
PRIV000202        PRIV000245         PRIV000288          PRIV000331
PRIV000203        PRIV000246         PRIV000289          PRIV000332
PRIV000204        PRIV000247         PRIV000290          PRIV000333
PRIV000205        PRIV000248         PRIV000291          PRIV000334
PRIV000206        PRIV000249         PRIV000292          PRIV000335
PRIV000207        PRIV000250         PRIV000293          PRIV000336
PRIV000208        PRIV000251         PRIV000294          PRIV000337
PRIV000209        PRIV000252         PRIV000295          PRIV000338
PRIV000210        PRIV000253         PRIV000296          PRIV000339
PRIV000211        PRIV000254         PRIV000297          PRIV000340
PRIV000212        PRIV000255         PRIV000298          PRIV000341
PRIV000213        PRIV000256         PRIV000299          PRIV000342



                               Appendix C-2
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 43 of 47




 PRIV000343            PRIV000370             PRIV000397            PRIV000432
 PRIV000344            PRIV000371             PRIV000398            PRIV000433
 PRIV000345            PRIV000372             PRIV000399            PRIV000434
 PRIV000346            PRIV000373             PRIV000400            PRIV000471
 PRIV000347            PRIV000374             PRIV000401            PRIV000472
 PRIV000348            PRIV000375             PRIV000402†           PRIV000473†
 PRIV000349            PRIV000376             PRIV000403†           PRIV000474
 PRIV000350            PRIV000377             PRIV000404†           PRIV000475
 PRIV000351            PRIV000378             PRIV000405†           PRIV000476
 PRIV000352            PRIV000379             PRIV000406            PRIV000477
 PRIV000353            PRIV000380             PRIV000407            PRIV000478
 PRIV000354            PRIV000381             PRIV000408            PRIV000479
 PRIV000355            PRIV000382             PRIV000409            PRIV000480
 PRIV000356            PRIV000383             PRIV000410            PRIV000481
 PRIV000357            PRIV000384             PRIV000411            PRIV000482†
 PRIV000358            PRIV000385             PRIV000412            PRIV000483
 PRIV000359            PRIV000386             PRIV000413            PRIV000484
 PRIV000360            PRIV000387             PRIV000414            PRIV000485†
 PRIV000361            PRIV000388             PRIV000415            PRIV000486
 PRIV000362            PRIV000389†            PRIV000416            PRIV000487
 PRIV000363            PRIV000390             PRIV000417            PRIV000488
 PRIV000364            PRIV000391             PRIV000418            PRIV000489
 PRIV000365            PRIV000392             PRIV000419            PRIV000490
 PRIV000366            PRIV000393             PRIV000420            PRIV000491
 PRIV000367            PRIV000394             PRIV000421            PRIV000495
 PRIV000368            PRIV000395             PRIV000430            PRIV000496
 PRIV000369            PRIV000396             PRIV000431            PRIV000497

† = The privilege identifiers marked with “†” are identified as “error attachment file” on
Defendants’ privilege log.




                                      Appendix C-3
    Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 44 of 47




                              APPENDIX D
     Defendants’ Communications and Documents Exchanged with Third Parties

PRIV0000010        PRIV0000162          PRIV0000227         PRIV0000300
PRIV0000011        PRIV0000166          PRIV0000230         PRIV0000301
PRIV0000014        PRIV0000167          PRIV0000231         PRIV0000340
PRIV0000067        PRIV0000168          PRIV0000232         PRIV0000341
PRIV0000068        PRIV0000169          PRIV0000233         PRIV0000342
PRIV0000069        PRIV0000170          PRIV0000234         PRIV0000343
PRIV0000070        PRIV0000172          PRIV0000235         PRIV0000344
PRIV0000071        PRIV0000173          PRIV0000236         PRIV0000345
PRIV0000098        PRIV0000174          PRIV0000237         PRIV0000346
PRIV0000099        PRIV0000175          PRIV0000238         PRIV0000347
PRIV0000110        PRIV0000179          PRIV0000239         PRIV0000348
PRIV0000111        PRIV0000180          PRIV0000240         PRIV0000350
PRIV0000117        PRIV0000181          PRIV0000241         PRIV0000351
PRIV0000122        PRIV0000182          PRIV0000242         PRIV0000354
PRIV0000125        PRIV0000183          PRIV0000243         PRIV0000357
PRIV0000126        PRIV0000185          PRIV0000244         PRIV0000361
PRIV0000127        PRIV0000186          PRIV0000245         PRIV0000362
PRIV0000128        PRIV0000187          PRIV0000246         PRIV0000363
PRIV0000129        PRIV0000190          PRIV0000247         PRIV0000364
PRIV0000130        PRIV0000191          PRIV0000248         PRIV0000365
PRIV0000132        PRIV0000192          PRIV0000249         PRIV0000394
PRIV0000133        PRIV0000193          PRIV0000250         PRIV0000406
PRIV0000134        PRIV0000194          PRIV0000251         PRIV0000407
PRIV0000135        PRIV0000195          PRIV0000252         PRIV0000408
PRIV0000136        PRIV0000199          PRIV0000274         PRIV0000409
PRIV0000139        PRIV0000200          PRIV0000275         PRIV0000410
PRIV0000140        PRIV0000201          PRIV0000276         PRIV0000412
PRIV0000141        PRIV0000203          PRIV0000277         PRIV0000414
PRIV0000142        PRIV0000204          PRIV0000278         PRIV0000426
PRIV0000143        PRIV0000206          PRIV0000279         PRIV0000433*
PRIV0000144        PRIV0000207          PRIV0000280         PRIV0000434*
PRIV0000145        PRIV0000208          PRIV0000281         PRIV0000435*
PRIV0000146        PRIV0000209          PRIV0000282†        PRIV0000436*
PRIV0000147        PRIV0000213          PRIV0000285         PRIV0000437*
PRIV0000148        PRIV0000215          PRIV0000286         PRIV0000453
PRIV0000149        PRIV0000216          PRIV0000287         PRIV0000456
PRIV0000154        PRIV0000222          PRIV0000295         PRIV0000457
PRIV0000156        PRIV0000223          PRIV0000296         PRIV0000458
PRIV0000157        PRIV0000224          PRIV0000297         PRIV0000465
PRIV0000158        PRIV0000225          PRIV0000298         PRIV0000466
PRIV0000161        PRIV0000226          PRIV0000299         PRIV0000478


                                 Appendix D-1
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 45 of 47




 PRIV0000479              PRIV0000487              PRIV0000489              PRIV0000491
 PRIV0000486              PRIV0000488              PRIV0000490

† = The privilege identifier marked with “†” is identified as “error attachment file” on Defendants’
privilege log.

* = The 5 privilege identifiers marker with “*” are communications that included Defendants’
counsel but also included a third party for whom Defendants have not indicated (much less
established) any facts to demonstrate that the third party’s presence on the communication vitiated
any claim of privilege or work-product protection.




                                          Appendix D-2
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 46 of 47




                                       APPENDIX E
   Documents Claimed Privileged by Defendants Based on Engagement by Perkins Coie
                           That Pre-Date That Engagement

 PRIV0000006              PRIV0000009              PRIV0000014              PRIV0000017†
 PRIV0000007              PRIV0000010              PRIV0000015              PRIV0000018
 PRIV0000008              PRIV0000011              PRIV0000016              PRIV0000019


† = The privilege identifier marked with “†” is identified as “error attachment file” on Defendants’
privilege log.




                                          Appendix E-1
      Case 1:17-cv-02041-RJL Document 147-1 Filed 05/21/21 Page 47 of 47




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing Memorandum of Points and Authorities in Support of

Plaintiffs’ Second Motion to Compel Defendants to Produce Documents Improperly Withheld as

Privileged was filed electronically with the Clerk of Court on May 21, 2021, using the CM/ECF

system, which will send notification of such filing to all counsel of record.


                                                  /s/ Thomas A. Clare, P.C.
                                                 Thomas A. Clare, P.C.




                                                 31
